Citation Nr: 0613959	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-24 230	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 0 percent for the 
residuals of a right thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
March 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In November 2005 the veteran appeared and gave testimony at a 
Board hearing in Huntington, West Virginia.  The transcript 
of this hearing is of record.


FINDING OF FACT

The residuals of the veteran's right thumb injury include a 
scar along the radial border of the right thumb from the 
distal portion of the nailbed across the tip of the thumb; 
pain; and deformity of the right thumbnail. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for the residuals of a 
right thumb injury have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

The veteran reports that his right thumb was smashed by the 
"feed cover" part of an M60 machine gun during his tour of 
duty in Vietnam.  He reports that the thumb subsequently 
became infected, which led to his hospitalization and 
eventual removal of the thumbnail.  He says that he continues 
to suffer from pain in his right thumb caused by changes in 
the weather, and from recurring soreness caused by items 
snagging on his now deformed right thumbnail.  He reports 
that the thumbnail hangs on clothing when he changes his 
clothes, when he puts his hand in his pocket, and when he 
wears gloves during the course of his employment.  He reports 
that the thumb becomes painful and sore upon use and is a 
hindrance to his work.

Service medical records (SMRs) confirm that the veteran 
underwent surgery consisting of the removal of the right 
thumbnail and drainage of the infected nailbed in August 
1969.  SMRs also reveal that the veteran was hospitalized in 
September 1969 for paronychia (inflammation involving the 
folds of tissue surrounding a fingernail) of the right 
thumbnail.  Progress notes document the resultant scar on the 
tip of the veteran's right thumb.

In a statement dated in February 2003, the veteran reported 
that his thumb had become painful and sore and that he saw a 
doctor at the Beckley VA Medical Center on October 24, 2002, 
who told him that his symptoms were due to arthritis that had 
"set up in it."  The veteran later submitted documentation 
showing that he had been seen at the Beckley VA Medical 
Center on October 24, 2002, at which time Naproxen had been 
prescribed.  Unfortunately, clinical records for this visit 
have not been associated with the claims folder.

A compensation and pension (C&P) examination done in March 
2004 revealed that the veteran's right thumbnail "is growing 
in three distinct separate parts."  The examiner reports 
that the radial portion of the thumbnail "is crawled up on 
the edge as sharp edges and would obviously hang on any 
clothing that came in contact with the nail."  The examiner 
also reports that the veteran has a scar "that extends along 
the radial border of the thumb from the distal portion of the 
nailbed across the tip of the thumb approximately 0.5 cm. in 
distance;" and that "there is tissue loss underneath the 
scar of approximately 2 mm. [millimeters] deep and 1 mm. 
wide" which appears to be "tethered to the underlying 
tissue."  The examiner noted that the veteran had full range 
of motion in the right thumb, and that sensation was intact.  
X-rays showed a flattening of the distal phalanx in the 
lateral view and some deformity of the cortex of the distal 
phalanx that might be consistent with old osteomyelitis.  The 
examiner failed to state whether or not there was pain in the 
scar on examination.

In March 2004 the veteran was granted service connection for 
"scar, residuals of right thumb injury" with an evaluation 
of 0 percent effective January 2003.  In June 2004 the 
effective date was changed to October 2002.  The veteran has 
appealed this noncompensable rating.

At a hearing in November 2005 the veteran provided sworn 
testimony regarding the symptoms he experiences as a result 
of the in-service injury to his right thumb, and described 
how these symptoms affect his ability to function.  The Board 
finds the veteran's testimony to be entirely credible and 
that the veteran's testimony constitutes competent evidence 
sufficient to establish that the symptoms include pain on 
use.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).

In order to obtain an evaluation of at least 10 percent for 
scars located on areas other than the head, face, or neck, 
there must be a deep scar, or a scar that causes limited 
motion, which covers an area or areas exceeding 6 square 
(sq.) inches (39 sq. centimeters (cm.)).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A rating of 10 percent can also be had 
for superficial scars located on areas other than the head, 
face, or neck which do not cause limited motion that 
encompass an area or areas of 144 sq. inches (929 sq. cm.) or 
greater; for a superficial scar that is unstable; or for a 
superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7802-7804.  Diagnostic code 7804 
also provides for an evaluation of 10 percent for a scar on 
the tip of a finger or toe that is painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2). 

The scar upon the veteran's right thumb does not exceed 39 
sq. cm., so a compensable evaluation cannot be had under the 
provisions of Diagnostic Code 7801 or Diagnostic Code 7802.  
In addition, there is no evidence of frequent loss of 
covering of skin over the scar upon the veteran's right 
thumb; thus, a compensable rating pursuant to Diagnostic Code 
7803 is also not indicated.  However, the veteran suffers 
from pain and soreness in his right thumb.  Unfortunately, 
clinical records of the veteran's visit to a VA medical 
facility in October 2002 for pain and soreness in his right 
thumb have not been associated with the claims folder and the 
physician who examined the veteran in March 2004 failed to 
state whether or not there was pain in the scar on 
examination.  The physician's failure to state this critical 
fact cannot be considered evidence that there was no pain in 
the scar on examination.  In the opinion of the Board, the 
fact that the veteran apparently sought medical attention for 
his right thumb symptoms in October 2002, and was prescribed 
medication, as well as his competent and credible testimony 
as to his symptoms, is sufficient to establish that the 
criteria for a 10 percent rating based on a painful scar are 
met.  Accordingly, the criteria for a 10 percent disability 
rating are met under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Although the veteran's thumbnail deformity hampers his use of 
his thumb, a rating in excess of 10 percent under Diagnostic 
Code 7805 (which provides for the rating of scars based on 
limitation of function of the affected part) is not warranted 
since the veteran has full range of motion in his right 
thumb.  38 C.F.R. § 4.118, Diagnostic Code 7805.  See also 
38 C.F.R. § 4.71A, Diagnostic Code 5228.  

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Entitlement to a 10 percent rating for the residuals of a 
right thumb injury is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


